

115 HR 1554 IH: To include information concerning a patient’s opioid addiction in certain medical records.
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1554IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Walberg (for himself, Mrs. Dingell, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo include information concerning a patient’s opioid addiction in certain medical records.
	
 1.Short titleThis Act may be cited as Jessie’s Law. 2.Inclusion of opioid addiction history in patient records (a)Development of standardsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall develop and disseminate standards to provide information to hospitals and physicians relating to prominently displaying the history of opioid addiction in the medical records (including electronic health records) of any patient who has provided information about such addiction to a health care provider.
 (b)RequirementsThe standards developed under subsection (a) shall take into account the following: (1)The potential for addiction relapse or overdose death if opioid medications are prescribed to an individual recovering from opioid addiction.
 (2)The need to display the past opioid addiction of a patient in a manner similar to other potentially lethal medical concerns, including drug allergies and contraindications.
 (3)The need for information about past opioid addiction to be prominently displayed when a physician or medical professional is prescribing medication.
 (4)The need for a variety of medical professionals, including physicians, nurses, and pharmacists, to have access to information described in this section when prescribing or dispensing opioid medication to ensure that the medication is medically appropriate given the history of addiction of the patient.
				